Citation Nr: 1631803	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for chronic paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A notice of disagreement was received in February 2013, a statement of the case was issued in August 2014, and a substantive appeal was received in August 2014.

The Board has expanded the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for chronic paranoid schizophrenia pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This expansion of the issue is appropriate because the record reflects that the Veteran has been diagnosed with chronic paranoid schizophrenia.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a September 2014 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran does not have a PTSD diagnosis.  

2.  The evidence is in relative equipoise as to whether the Veteran's chronic paranoid schizophrenia originated during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for chronic paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.


II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran in the case at hand has claimed entitlement to service connection for PTSD and chronic paranoid schizophrenia.  He essentially contends that he developed a psychiatric disability as a result of his combat service in Vietnam.  
 
The Board finds that service connection cannot be granted for PTSD in the absence of a current diagnosis.  The Veteran underwent a VA examination in May 2013, and the resulting examination report found that the Veteran did not satisfy the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for a PTSD diagnosis.  This opinion was based on review of the claims file and interview and examination of the Veteran.  The author of the opinion is a medical professional who possesses the necessary expertise to diagnose a psychiatric disability.  The Board therefore finds this opinion is highly probative to the issue at hand.  There is no contradictory evidence of record indicating that the Veteran has been diagnosed with PTSD.

The Veteran has, however, been diagnosed with chronic paranoid schizophrenia, which he contends began during service.  Specifically, he testified at his February 2016 Board hearing that he began hearing voices when he was out on combat patrol with an armored unit in Vietnam.  He reported in an April 2013 statement that he began hearing voices in Vietnam in around June 1968.  He reported he "would hear the voices every now and then" after he separated from service, and that he has "been hearing voices very severely since 1981."  

The Board finds that a diagnosis of chronic paranoid schizophrenia is warranted.  The Board also finds that this disability first manifested in service.  The May 2013 VA examiner diagnosed chronic paranoid schizophrenia based on review of the record and interview and examination of the Veteran.  He noted that "[t]here is evidence that this disorder began while in the military based upon the Veteran's history and his sister's history."  As noted later in the examination, the Veteran's sister reported that her "brother would wake up in the middle of the night yelling 'they are coming to get us!  He would act like there was a rifle in his hand and would shout out they are coming!'"  She described his avoidance of talking about Vietnam and bizarre behaviors that she first noticed following his return from Vietnam.  

Finally, the Board again notes that the examiner stated that "[t]here is evidence that this disorder began while in the military..." [Emphasis added.]  The fact that the examiner has identified the Veteran's current psychiatric disability as having had its onset in service establishes service connection.  In short, the Board finds that entitlement to service connection for chronic paranoid schizophrenia is warranted.

To summarize, service connection for PTSD is denied because the Veteran does not have a PTSD diagnosis.  Chronic paranoid schizophrenia is the only acquired psychiatric disability that the Veteran has been diagnosed with, and it accounts for all of his psychiatric symptoms.  The grant of service connection for chronic paranoid schizophrenia therefore constitutes a full grant of the benefits that the Veteran is seeking on appeal.  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for chronic paranoid schizophrenia is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


